Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al Ahmad et al. (US 10401139 B2).

Regarding claim 1, Al Ahmad et al. discloses a sensor, comprising: a piezoelectric layer 105; a piezoresistive layer  107; one or more electrode layers 106/109/111/102 coupled to the piezoelectric layer 105 and to the piezoresistive layer 107.  
The further limitation of  the piezoelectric layer configured to provide an electrical signal in response to application of a dynamic disturbance; and the piezoresistive layer configured to provide a change in resistivity in response to application of a static disturbance does not provide a clear and explicit structural distinction.  As understood in the art piezoelectric and piezoresistive materials are generically selected to produce force sensors.  As defined by the claim, the only requirement to achieve the claimed functionality/results is to have the material layers located between electrodes.  As shown and disclosed in Ahmad et al. this general structure as required by the claim was known and used to measure forces.  

Regarding claim 2, Al Ahmad et al. discloses a sensor of claim 1, wherein the resistivity of the piezoresistive layer change by more than about 105 ohm-cm when a static disturbance of between about 1 to about 3 MPa is applied (Ahmad et al. Fig. 1) Note: The functional language used to define the structure does not provide a clear structural distinction.  Furthermore, it would be obvious to adjust parameters of the sensing layers sensitivity to optimize the device for as needed for design parameters.
It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the sensitivity  through routine experimentation and optimization to obtain optimal or desired device performance because the sensitivity is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05

	Given the teaching of the references, it would have been obvious to determine the optimum thickness, temperature as well as condition of delivery of the layers involved.  See In re Aller, Lacey and Hall (10 USPQ 233-237) “It is not inventive to discover optimum or workable ranges by routine experimentation.”  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
	
	Any differences in the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness.  Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).

	An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). 

Regarding claim 3, Al Ahmad et al. discloses a sensor of claim 1, further comprising a thin film transistor (TFT) layer 110 disposed in the sensor (Ahmad et al. Fig. 1).

Regarding claim 4, Al Ahmad et al. discloses a sensor of claim 1, wherein the TFT layer 110 is coupled to the piezoelectric layer (Ahmad et al. Fig. 1).

Regarding claim 5, Al Ahmad et al. discloses a sensor of claim 4, the TFT layer includes an energy harvesting circuit configured to convert dynamic disturbance applied to the piezoelectric layer into charge held in a capacitor (Ahmad et al. Fig. 1 – storage region).

Regarding claim 6, Al Ahmad et al. discloses a sensor of claim 5, the energy harvesting circuit includes a diode network disposed in a bridge configuration configured to rectify time varying signal from the piezoelectric layer into a rectified current (Al Ahmad Col. 1 lines 25+ & Col. 9 lines 25-51).


Regarding claim 11, Al Ahmad et al. discloses a sensor of claim 1, the PZT is aligned via electric field assisted alignment (Al Ahmad Col. 1 lines 25-45)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARRETT J. STARK
Primary Examiner
Art Unit 2823



7/7/2022
/JARRETT J STARK/           Primary Examiner, Art Unit 2822